IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                          __________________

                             No. 97-60211
                           Summary Calendar
                          __________________


TAREK ELAGAMY,

                                                Petitioner,

versus

IMMIGRATION AND NATURALIZATION SERVICE,

                                                Respondent.
                         --------------------

               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A26 440 666

                         --------------------
                           November 29, 2001

Before DAVIS, BENAVIDES and STEWART, Circuit Judges.

PER CURIAM:*

     Tarek Elagamy has filed a petition for review of the Board

of Immigration Appeals’ (“BIA”) order denying his motion to

reopen deportation proceedings.    Elagamy argues that the BIA

erred in determining that he was not entitled to suspension of

deportation because he had been served with an order to show

cause prior to acquiring ten years of physical presence in the

United States following his conviction for knowingly making a

false statement under oath in connection with a visa application.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR R.
47.5.4.
                           No. 97-60211
                                -2-

Specifically, Elagamy contends that: (1) the BIA incorrectly

decided In re N–J-B, Int. Dec. 3309 (BIA 1997) so that the stop-

time rule of the Illegal Immigration Reform and Immigrant

Responsibility Act (“IIRIRA”), as amended by the Nicaraguan

Adjustment and Central American Relief Act (“NACARA”), does not

end an alien’s physical presence with the service of an order to

show cause; (2) even if In re N-J-B was correctly decided, it

does not prevent him from beginning a new residence period after

the Order to Show Cause   has been issued; and (3) the BIA erred

in retroactively applying the IIRIRA’s stop-time rule to his

case.

     This court reviews the BIA’s legal determinations de novo.

See Carbajal-Gonzalez v. INS, 78 F.3d 194, 197 (5th Cir. 1996).

Elagamy does not provide any analysis or cite to any legal

authority in support of his first argument.   Accordingly, this

argument is deemed abandoned.   See American States Ins. Co. v.

Bailey, 133 F.3d 363, 372 (5th Cir. 1998); see also Yohey v.

Collins, 985 F.2d 222, 225 (5th Cir. 1993)(only issues presented

and argued in the brief are addressed on appeal).

     Elagamy’s second argument was rejected in McBride v. INS,

238 F.3d 371, 376-77 (5th Cir. 2001), which upheld a BIA ruling

providing that the stop-time rule prohibits the restarting of the

accrual time-period after deportation proceedings have begun.

that the issuance of a show-cause order tolls the physical-

presence period in a suspension-of-deportation case.   Elagamy’s

contention that the stop-time provisions should not be

retroactively applied to his case has likewise been foreclosed by
                          No. 97-60211
                               -3-

Gonzalez-Torres v. INS, 213 F.3d 899, 903 (5th Cir. 2000), in

which we held that the IIRIRA’s tolling provision applies to

show-cause orders in deportation proceedings, like in Elagamy’s

case, that were pending at the time the IIRIRA was enacted.

     Elagamy’s petition for review is DENIED.